Case 02-23563          Doc 57     Filed 07/25/21 Entered 07/25/21 23:47:54                    Desc Imaged
                                 Certificate of Notice Page 1 of 2




 Dated: July 22, 2021
 The following is ORDERED:


                                                           ________________________________________
                                                                         Jennie D. Latta
                                                              UNITED STATES BANKRUPTCY JUDGE


  ____________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TENNESSEE
 _______________________________________________________________________________________
 In re

  &DWKHULQH3KLSSV                                   Case No. -:+%
                                                                Chapter 
  Debtor(s)
 _______________________________________________________________________________________

              ORDER GRANTING APPLICATION FOR UNCLAIMED FUNDS
 ______________________________________________________________________________________
                                            _

          In this case the instant matter before the court arises out of a motion filed by the movant-claimant,
 &DWKHULQH3KLSSV (AMovant@), who asserts entitlement to certain monies previously paid into the court
 registry fund in accordance with the statutory procedures established in 11 U.S.C. ' 347. See also 28
 U.S.C. '' 2041 and 2042 and the September 9, 1996 Memorandum of the Administrative Office of the
 United States Courts regarding AUnclaimed Monies in Bankruptcy Cases.@

         After notice and opportunity for a hearing and based on the case record as a whole, the court grants
 this motion, as it is satisfied that the movant is entitled to receive unclaimed funds in the amount of
 $
         IT IS SO ORDERED :
         1. The movant=s motion is hereby granted.

         2. The Bankruptcy Court Clerk shall promptly prepare an appropriate payment voucher and
         transmit a true copy of this Order and Notice and the approved payment voucher to the
         Administrative Office of the United States Courts, who is hereby authorized to make payment to the
         movant in accordance with the foregoing.

         3. The Bankruptcy Court Clerk additionally shall promptly transmit or mail a copy of this Order
         and Notice to the entities listed below.

 cc:     Movant
         Movant=s Attorney, if applicable
         United States Attorney
         United States Trustee
           Case 02-23563                Doc 57          Filed 07/25/21 Entered 07/25/21 23:47:54                                     Desc Imaged
                                                       Certificate of Notice Page 2 of 2
                                                              United States Bankruptcy Court
                                                               Western District of Tennessee
In re:                                                                                                                 Case No. 02-23563-whb
Catherine Phipps                                                                                                       Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0651-2                                                  User: ao1492bnc                                                             Page 1 of 1
Date Rcvd: Jul 23, 2021                                               Form ID: pdford02                                                          Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 25, 2021:
Recip ID                 Recipient Name and Address
db                     + Catherine Phipps, 3351 Charlotte Rd., Memphis, TN 38109-2815

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion08.me.ecf@usdoj.gov
                                                                                        Jul 23 2021 21:17:00      U.S. Trustee, Office of the U.S. Trustee, One
                                                                                                                  Memphis Place, 200 Jefferson Avenue, Suite 400,
                                                                                                                  Memphis, TN 38103-2383

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 25, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 23, 2021 at the address(es) listed below:
Name                               Email Address
Jonathan E. Scharff
                                   on behalf of Creditor Regions Mortgage Inc. jes@harrisshelton.com

Pamela M. Brown
                                   on behalf of Debtor Catherine Phipps pmbrownesq@gmail.com cjohnson@johnsonandjohnsonattys.com

Richard T. Doughtie, III
                                   rtdoughtie@bellsouth.net rdoughtie@ecf.epiqsystems.com


TOTAL: 3
